Citation Nr: 1143908	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.Entitlement to a rating in excess of 10 percent for lumbar strain prior to January 5, 2008.

2. Entitlement to a rating in excess of 10 percent for lumbar strain from January 5, 2008 to March 11, 2011.

3. Entitlement to a rating in excess of 20 percent for lumbar strain after March 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1993 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The claims folder has been transferred on numerous occasions and is now within the jurisdiction of the RO in Winston-Salem, North Carolina.

In a December 2008 decision, the Board denied a rating in excess of 10 percent for lumbar strain. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a December 2009 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the December 2008 Board decision.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., to afford due process and for further development. Following its completion of the Board's requested actions, in a June 2011 supplemental statement of the case (SSOC), the RO awarded the Veteran an increased rating for her service-connected lumbar spine disability from 10 percent to 20 percent, effective March 11, 2011. The issue of entitlement to an increased evaluation for the lumbar spine disability remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a June 2011 decision, the RO granted service connection for chronic, persistent asthma. The action constituted a full grant of the benefits sought, and the claim is no longer open for appellate review.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised by the record and the Board's July 2010 remand directed that the issue was to be adjudicated concurrently with the increased rating claim on appeal. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability); Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran submitted a statement in August 2010 in which she expressed that she did not want to pursue a claim based on unemployability. The Veteran has withdrawn the issue of entitlement to a total disability based on individual unemployability; therefore, no controversy as to that issue remains for resolution by the Board.

The evidence raises the issue of entitlement to service connection for bladder incontinence, as secondary to service-connected lumbar spine disability. During a March 2011 VA examination, the Veteran reported having had the symptom. This appears to be new symptomatology, as the Veteran previously denied urinary or decal incontinence in a January 2008 VA examination. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. Prior to January 5, 2008, the Veteran's lumbar spine disability was manifested by lumbosacral strain with characteristic pain on motion, and slight limitation of motion. 

2. Prior to January 5, 2008, the Veteran's mild degenerative disc disease did not manifest in recurring attacks, or incapacitating episodes of disc disease of a total duration of between two and four weeks per year.

3. Prior to January 5, 2008, the Veteran did not have limitation of motion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm severe enough to cause abnormal gait or abnormal spinal contour.

4. From January 5, 2008 to March 11, 2011, the Veteran demonstrated forward flexion to 90 degrees, with pain at 60 degrees.

5. From January 5, 2008 to March 11, 2011, the Veteran did not demonstrate lumbosacral strain with severe symptoms such as listing of the whole spine to one side or a positive Goldthwaite's sign, or severe limitation of motion.

6. From January 5, 2008 to March 11, 2011, there was no evidence of intervertebral disc syndrome, including degenerative disc disease.

7. Since March 11, 2011, the Veteran has not demonstrated forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis.

8. Since March 11, 2011, the Veteran has not had lumbosacral strain with severe symptoms such as listing of the whole spine to one side or a positive Goldthwaite's sign, or severe limitation of motion.

9. Since March 11, 2011, there has been no evidence of intervertebral disc syndrome, including degenerative disc disease.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a lumbar spine disability prior to January 5, 2008 are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5293 (prior to and since September 23, 2002), 5243 (2011), 5292 and 5295 (prior to September 26, 2003), 5237 (2011).

2. The criteria for a rating of 20 percent for a lumbar spine disability from January 5, 2008 to March 11, 2011 have been approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5293 (prior to and since September 23, 2002), 5243 (2011), 5292 and 5295 (prior to September 26, 2003), 5237 (2011).

3. The criteria for a rating in excess of 20 percent for a lumbar spine disability after March 11, 2011 are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5293 (prior to and since September 23, 2002), 5243 (2011), 5292 and 5295 (prior to September 26, 2003), 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 






Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 510(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of correspondence sent to the Veteran in July 2010. The letter fully addressed all notice elements and informed the Veteran about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In compliance with the duty to notify the Veteran of what information would substantiate her claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA medical records. Additionally, the Veteran was afforded VA examinations in October 2000, January 2008, and March 2011. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 38 C.F.R. § 4.40 (2011). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. 38 C.F.R. § 4.45 (2011). It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The RO initially evaluated the Veteran's mechanical low back pain at the 10 percent level, effective from July 10, 1997, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003). The Veteran is currently evaluated with a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The regulations used to evaluate diseases and injuries of the spine have changed twice since the Veteran was granted an initial disability evaluation, effective September 23, 2002, and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2011).  

There is no question that the Veteran, her representative and her former counsel are aware of the relevant rating criteria. The RO provided the Veteran with the old and new regulatory criteria in the January 2008 statement of the case. Since that time, the Veteran and her representative have submitted a substantial amount of evidence argument on the Veteran's behalf. After considering such evidence and argument, the RO has readjudicated the claim on multiple occasions and has sent her several supplemental statements of the case notifying her of its actions. Therefore, there is no prejudice to the Veteran in the Board adjudicating the claim. Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's low back disability must therefore be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

At the outset of the Veteran's claim, her service-connected lumbosacral strain was rated in accordance with 38 C.F.R. § 4.71a , Diagnostic Code 5295 (prior to September 26, 2003). Under that diagnostic code, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion. A 20 percent rating was warranted for lumbosacral strain on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position. A 40 percent rating was warranted for lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 

The terms "moderate" and "severe," among other components of the rating criteria are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Potentially applicable in rating the Veteran's low back disability was 38 C.F.R. § 4.71a , Diagnostic Code 5292 (prior to September 26, 2003). Under that code, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine; and a 40 percent rating was warranted for severe limitation of motion. 

The revised rating criteria for lumbosacral strain is set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). The rating schedule provides that lumbosacral strain is to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine. 

The VA's General Formula for Rating Spine Disorders (Diagnostic Codes 5235 to 5242), provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 30 percent rating is for assignment for favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Id.







Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note (4): Round each range of motion measurement to the nearest five degrees. Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. Id.

The General Rating Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome; therefore, consideration of other relevant diagnostic codes pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2011); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Veteran's service-connected low back disability is currently evaluated at the 20 percent level, effective March 11, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Diagnostic Code 5003 states that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003 (2011).

At least one treatment provider diagnosed the Veteran with degenerative changes to discs along the thoracolumbar spine. Therefore, the specific rating criteria for evaluating intervertebral disc disease are for consideration. The criteria for evaluating intervertebebral disc disease underwent several revisions during the pendency of the appeal. Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a , Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome symptoms. A 20 percent rating was warranted for moderate symptoms with recurring attacks. A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief. Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warranted a 60 percent evaluation. 

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder. First, intervertebral disc syndrome could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations. A rating was also assignable based on the total duration of incapacitating episodes as follows: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011). In this matter, as there are some symptoms indicative of intervertebral disc syndrome, the Board will consider the pertinent criteria for intervertebral disc syndrome. However, the preponderance of the evidence does not show the Veteran to have any incapacitating episodes caused by the lumbar spine disability, as there was no evidence of total bedrest prescribed by a doctor. Thus, the criteria based on incapacitating episodes are not for application in this instance in regards to the thoracolumbar spine.  

In the December 2009 JMR, the parties noted Pierce v. Principi, 18 Vet. App. 440 (2004), where the Court stated that "the failure of the Board to address the application of and the interplay between the provisions of 38 C.F.R. §§ 4.3, 4.7, and 4.21 constituted error." In accordance with 38 C.F.R. § 4.3, the Board has carefully considered the evidence of record including the Veteran's contentions  and, where there was reasonable doubt in the period from January 5, 2008 to March 11, 2011, the doubt was resolved in favor of the Veteran by awarding her an increased rating to 20 percent for this time period. For the periods prior to January 5, 2008 and after March 11, 2011, no reasonable doubt was raised by the record. Under 38 C.F.R. § 4.7, where there was a question as to which of two evaluations should be applied, the higher disability was assigned for the time period from January 5, 2008 to March 11, 2011, whereas the periods prior to January 5, 2008 and after March 11, 2011 were clearly contemplated by the assigned ratings. The applicable rating schedule was applied to each period at issue under 38 C.F.R. § 4.21, as discussed in detail below. 

Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to January 5, 2008

The Veteran submitted an increased rating claim in July 2000.  

An October 2000 VA spine examination report noted no evidence of tenderness or muscle spasm. Thoracolumbar spine forward flexion was to 85 degrees, extension was to 30 degrees, lateral flexion to the left was to 25 degrees, lateral flexion to the right was to 20 degrees, and bilateral rotation was to 20 degrees. The examining physician did "not anticipate a significant worsening" of the Veteran's low back pain, muscle weakness, or incoordination. Increased pain was possible with activity. In particular, the examiner stated that it was possible that if the Veteran engaged in "substantial physical exercise, such as pushups, situps, prolonged standing, running or jumping that she may have an accentuation of low back strain." However, the examiner stated that he did not anticipate "any significant reduction in range of motion." The diagnosis was degenerative joint disease of the thoracolumbar spine based on x-ray evidence showing mild degenerative disc disease. VA treatment records from October 2001 to June 2009 document the Veteran's complaints of chronic low back pain.





Applying the rating criteria during the time period under consideration, the Veteran did not manifest symptoms warranting a disability rating greater than 10 percent for her lumbar spine disability. Under the criteria for Diagnostic Code 5295 (prior to September 26, 2003), the original basis upon which the RO assigned the earlier evaluation, a higher 20 percent rating required lumbosacral strain on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003). The October 2000 VA examiner noted forward flexion to 85 degrees, lateral flexion to the left to 20 degrees, and lateral flexion to the right to 25 degrees. He opined that increased pain was possible with activity, but he felt it would not lead to "any significant reduction in range of motion." The record does not establish lumbosacral strain on extreme forward bending or loss of lateral spine motion.

Diagnostic Code 5292 (prior to September 26, 2003) was also potentially applicable in rating the Veteran's lumbar spine disability. Under the code, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003). Although the terms were not expressly defined in the rating schedule, the October 2000 VA examination report noted no "significant reduction in range of motion" with lumbar spine pain and range of motion measurements did not show a "moderate" level of severity, as the Veteran demonstrated nearly full range of motion in forward flexion. 

The criteria for intervertebral disc syndrome was for application during the time period due to the October 2000 VA examiner's finding of degenerative joint disease of the thoracolumbar spine and the June 2008 VA examiner's finding of minimal degenerative changes of the lumbosacral spine. Under Diagnostic Code 5293 (in effect prior to September 23, 2002), a 20 percent rating required moderate intervertebral disc syndrome symptoms with recurring attacks. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002). The record does not establish the Veteran experienced episodic attacks of symptoms or significant neurological impairment above and beyond documented orthopedic limitation of motion. Following the September 23, 2002 revision to the criteria to intervertebral disc syndrome, there is no evidence of incapacitating episodes of disc disease, or separate compensable neurological and orthopedic attributes of the Veteran's lumbar spine disability. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 2002 to September 26, 2003). The evidence does not show incapacitating episodes requiring total bedrest prescribed by a doctor for a higher rating under the latest revision either. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Board has further considered the applicable criteria based on limitation of motion since the September 26, 2003 revision to the regulations on orthopedic disabilities of the spine. Based on the revised criteria, the minimum requirement for a 20 percent rating is forward flexion not greater than 60 degrees. During the October 2000 VA examination, thoracolumbar spine forward flexion was to 85 degrees. Therefore, the criteria for an increased rating due to limitation of motion under the revised criteria are also not met.

In addition, there were no specific findings as to additional limited motion from functional loss due to pain, fatigue, or other factors per the Deluca v. Brown decision. See Deluca, 8 Vet. App. at 206-7. Although the October 2000 examiner noted that the Veteran's complaints of constant back pain and her inability to stand affected her ability to cashier, the Veteran's 10 percent rating under Diagnostic Code 5295 (prior to September 26, 2003) takes into account lumbosacral strain with pain on motion for this period; therefore, the factors set forth in Deluca have already been accounted for in the current assignment.  

Accordingly, the criteria for an increased rating for the period on appeal prior to January 5, 2008 are not met under either version of the pertinent rating criteria.

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for a lumbar spine disability prior to January 5, 2008, the doctrine is not for application.  See Gilbert v. Verwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating in excess of 10 percent for lumbosacral strain from January 5, 2008 to March 11, 2011

During a January 2008 VA spine examination, the Veteran complained of increased low back pain since its onset, especially with activity. She denied incapacitating pain in the past 12 months. Ankylosis of the thoracolumbar spine was not observed. Thoracolumbar spine forward flexion was to 90 degrees with pain beginning at 60 degrees and extension was to 30 degrees with pain at 20 degrees. The examiner noted that the Veteran's range of motion was normal and noted no additional loss of motion on repetitive use. X-rays of the lumbosacral spine revealed minimal degenerative changes at L3-4. The diagnosis was chronic lumbar strain with minimal degenerative changes. The examiner noted the degenerative changes were expected for the Veteran's age and opined that it was a mildly disabling condition. However, the examiner also indicated that the Veteran's back pain had significant effects on her usual occupation with decreased mobility and pain.

In a March 2008 statement associated with a VA Form 9, Appeal to the Board, the Veteran described severe back pain that had increasingly worsened since active duty. She noted her pain was aggravated by standing and sitting for substantial periods of time.  

In a June 2008 statement, the Veteran described "shooting and radiating pain" accompanied by soreness and stiffness in her back. She also indicated that she had occasional radiating pain down both of her legs. She rated her back pain as 7 out of 10 on a daily basis, but stated that it was 10 out of 10 at times depending on her daily activities.

Upon this review, the Board finds that the January 2008 VA examination is of limited probative value due to the inherent uncertainties with the range of motion data recorded; the fact that the report was completed by a physician's assistant (as opposed to an orthopedist); and the examination was completed without a review of the claims file or the Veteran's medical records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). However, to the extent that it bears upon her then-level of functional impairment, the examiner noted that the Veteran was then employed, and that while her back pain presented "significant effects," there were no effects caused by the back disorder on the majority of noted activities of daily living, including performance of chores, shopping, traveling, feeding, bathing, dressing, toileting functions, and grooming. He assessed a "moderate" effect on the Veteran's ability to participate in recreation, and a "severe" effect in her ability to participate in sports.

To the extent that this report bears any information which may be favorable to the Veteran, the January 2008 examination report suggests that the Veteran had limitation of back flexion to 60 degrees without pain. The Veteran experienced a moderate, dull, sometimes sharp pain in the low back with bilateral tenderness - all indicative of a worsening of her disorder at that time, viz what had been previously noted. 

Given the inconsistency in the VA physician's assistant examination and the Veteran's contention of a worsening of a back disorder, the Board will grant the benefit of the doubt in the Veteran's favor, and find that the Veteran meets the requirements for a 20 percent disability rating for lumbar strain from January 5, 2008 to March 11, 2011. See 38 C.F.R. §§ 4.3, 4.21, 4.71a Diagnostic Code 5237 (2011).

Entitlement to a rating in excess of 20 percent for lumbosacral strain after March 11, 2011

During a March 2011 VA spine examination, the Veteran described her mid and lower back pain as a deep ache and reported that it radiated to her hips.  She rated her pain as 8 or 9 out of 10. She reported flare-ups occurred weekly and lasted one to two days. The flare-ups were precipitated by lifting, sitting, or bending, and resulted in mild or moderate loss of motion or decrease in function during the flare-up.  The Veteran acknowledged the associated symptom urinary incontinence.

The Veteran indicated she missed 5 to 6 days of work in the past year due to her low back pain. She worked as a file clerk and was unable to lift and carry objects, and her pain limited standing and walking.  

However, the examiner found no intervertebebral disc disease, including degenerative disc disease. Thoracolumbar spine range of motion measurements were recorded as follows: forward flexion to 50 degrees; extension to 25 degrees; left lateral flexion to 25 degrees; right lateral flexion to 25 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 25 degrees. There was no additional loss of motion with repetitive motion. The examiner noted objective evidence of pain with motion in flexion and indicated the presence of lumbar spasm. There was no fixed deformity or ankylosis, but the examiner noted abnormal kyphosis. No neurological deficits were observed. Diagnostic and clinical testing revealed a normal lumbosacral spine. The diagnosis was chronic lumbar strain.  

The medical evidence substantiates the existing 20 percent evaluation since March 11, 2011, but no higher available rating. The RO assigned the existing evaluation of 20 percent under Diagnostic Code 5003 for degenerative arthritis. The Board has determined that the Veteran's lumbar spine disability is more appropriately rated under the revised Diagnostic Code 5237. Under the General Rating Formula, forward flexion of the thoracolumbar spine to 30 degrees or less warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). This degree of limitation on mobility was not shown during the March 2011 VA examination, where forward flexion was limited to 50 degrees. There was no additional loss of motion with repetitive motion. Further, the examiner noted there was no ankylosis of the lumbar spine as a basis to assign an increased rating. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

There is no evidence that intervertebral disc syndrome manifested in the form of incapacitating episodes. Rather, the March 2011 VA examiner found no intervertebral disc disease, including degenerative disc disease. The potential of separate evaluations for neurological and orthopedic impairment was likewise considered, which was part of the criteria for intervertebral disc syndrome after the first regulatory revision until September 26, 2003. See also 38 C.F.R. § 4.14 (under the rating schedule, separate ratings may be granted for distinct manifestations, provided not contravening the principle against evaluating the same disability under different diagnoses). While the Veteran described pain that radiated to her hips and urinary incontinence, the March 2011 VA examiner noted no neurological deficiencies. 

The previous rating criteria for evaluating musculoskeletal disorders, applied prior to September 26, 2003, do not substantiate an increased rating. The evidence does not reflect the symptoms indicating a 40 percent rating for lumbosacral strain under Diagnostic Code 5295, absent listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, or other specific listed attributes of a "severe" lumbosacral strain. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003). The criteria for severe limited motion under Diagnostic Code 5292 are not shown as the worst range of motion findings were forward flexion to 50 degrees, with no loss of motion on repetitive use, and this provided more than half of the full level of retained motion. Based on the above, the schedular criteria for a rating in excess of 20 percent since March 11, 2011 are not met.

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for a lumbar spine disability from March 11, 2011, the doctrine is not for application.  See Gilbert v. Verwinski, 1 Vet. App. 49 (1990).

Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine disability manifestations are contemplated by the rating schedule. Apart from the fact that the rating schedule is appropriate in this case, in the most recent VA examination in March 2011, the Veteran reported that she missed five to six days of work due to her low back pain. Although she has indicated that her work as a file clerk has been impacted due to her inability to lift and carry objects, and limited her standing and walking, the Veteran has not reported an inability to work as a result of her lumbar spine disability. The disability has also not required any recent periods of hospitalization. No other exceptional factors have been reported.

The criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for lumbar strain prior to January 5, 2008 is denied.

From January 5, 2008 to March 11, 2011, a rating of 20 percent, but not higher, for lumbar strain is granted.

A rating in excess of 20 percent for lumbar strain after March 11, 2011 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


